Citation Nr: 1514057	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  15-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for right ear hearing loss and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

4.  Entitlement to an initial disability rating in excess of 10 percent for left ankle strain.



5.  Entitlement to a compensable initial disability rating for left ear hearing loss.

6.  Entitlement to service connection for post traumatic headaches to include as secondary to a service-connected tympanoplasty for a perforated left ear drum.

7.  Entitlement to service connection for chronic ear infections, to include as secondary to a service-connected tympanoplasty for a perforated left ear drum.

8.  Entitlement to service connection for a right foot condition, to include pes planus and plantar fasciitis.

9.  Entitlement to service connection for a left foot condition, to include pes planus and plantar fasciitis.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987 and from February 2003 to February 2004, with intervening reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 10 percent for left ankle strain, entitlement to a compensable initial disability rating for left ear hearing loss, entitlement to service connection for headaches, chronic ear infections, right and left foot conditions, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2008 rating decision that denied the Veteran's claim for service connection for PTSD was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence received since December 2008, including lay testimony and VA treatment records, is not duplicative or cumulative of evidence previously received, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection   for PTSD.

3.  Medical evidence associates the Veteran's currently diagnosed PTSD and depression to an in-service occurrence of sexual trauma.

4.  Since the initial denial of the Veteran's claim for service connection for right ear hearing loss, relevant service treatment records have been associated with the file.

5.  The Veteran's right ear hearing loss had its onset during service.


CONCLUSIONS OF LAW

1.  The unappealed December 2008 rating decision that denied the Veteran's claim for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The Veteran has submitted new and material evidence sufficient to reopen her claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

4.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.85 (2014).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the issues of service connection for right ear hearing loss and PTSD and grants service connection for those conditions and depression.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

I.  New and Material Evidence

The Veteran's initial claim for PTSD was denied in a December 2008 rating decision.  The Veteran did not file a substantive appeal to the decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 2008 decision, new evidence has been received, including testimony from the Veteran as well as VA treatment records associating the her PTSD with an in-service military sexual trauma (MST).  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection  for PTSD.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's initial claim for service connection for right ear hearing loss was denied in a June 1990 rating decision.  The June 1990 decision noted that the Veteran's service medical records were unavailable for review at the time the decision was issued.  Subsequently, service treatment records were received.  These records were not associated with the claims folder when VA initially decided the claim.  As these records are relevant to the claim, the issue of service connection will be reconsidered without consideration of whether there is new and material evidence.  38 C.F.R. § 3.156(c).


II.  Service Connection - Acquired Psychiatric Disorder

The Veteran has been diagnosed with and treated for PTSD and depression for several years.  The Veteran has testified under oath to the sexual assault she underwent during service and contends that both of her psychiatirc conditions are attributable to that incident.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders; (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Treatment records indicate the Veteran has been clinically diagnosed by VA psychiatrists with PTSD and depression in accordance with established principles.  Furthermore, these same providers have generally linked the Veteran's PTSD and depression to her MST.  

Although the Veteran has not produced corroborating evidence of her claimed in-service sexual trauma, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

As such, Board finds that the Veteran's treatment records, which depict a diagnosis and course of treatment for PTSD and depression over a 12 year period, and which continuously associate her PTSD and depression to an in-service MST, are sufficient to constitute credible supporting evidence of the claimed MST.

Therefore, resolving all doubt in the Veteran's favor, and in light of her unwavering accounts over the last decade of the incident in question, the Board finds that her currently diagnosed PTSD with depression is related to events occurring during service.  Therefore, the criteria for service connection for PTSD and depression have been met.

III.  Service Connection - Right Ear Hearing Loss

The Veteran contends that she has difficulty hearing from her right ear and that the hearing loss began during her initial period of active duty.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Veteran's most recent audiological examination in August 2013 contains a diagnosis of mild sensorineural hearing loss in the right ear.

Service records indicate the Veteran's right ear hearing was normal at entrance.
In January 1988, shortly following separation from her first period of active duty, the Veteran reported ear trouble and difficulty hearing.  An examination at that time showed the Veteran had hearing loss in both ears and she was recommended to wear hearing protection in the future.

As the Veteran's right ear hearing was noted to be normal at entrance and the Veteran was found to have mild hearing loss within 6 months of separation from her active duty, the Board finds, resolving all doubt in the Veteran's favor, that her right ear hearing loss had its onset during service.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.

Service connection for depression is granted.

Service connection for right ear hearing loss is granted.


REMAND

The Veteran has requested an in-person hearing before a Decision Review Officer.  As this has not yet occurred, the Board remands the remaining issues for a hearing and readjudication by the regional office. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service ear, foot, headache and ankle symptomatology, and the impact of those conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then schedule the Veteran for a hearing with a Decision Review Officer.

3.  After conducting any further development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


